               Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 1 of 12


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    NEWNAN DIVISION


BARBARA CIVERS ,                     )
                                     )
Plaintiff,                           )
                                     )                              151-TCB-RGV
                                         Civil Action No. 3:18-CV-_________
v.                                   )
                                     )   Jury Trial Requested
CVS LAGRANGE 4540,                   )
L.L.C., -and-                        )
CVS PHARMACY, INC.                  )
                                    )
Defendants.                         )

                                            COMPLAINT

           COMES NOW Plaintiff Barbara Civers , by her undersigned counsel, and

     files this Complaint, showing the Court the following:

                                 A. PRELIMINARY STATEMENT

           1.      This is an employment action between Plaintiff and her former employer.

         14.2.     Plaintiff brings this action against Defendants for race and sex

               discrimination and retaliation in violation of the Civil Rights Act of 1964, as

               amended, 42 U.S.C. §§2000e et seq. (“Title VII”) and discrimination and

               retaliation in violation of the Civil Rights Act of 1866, as amended, 42 U.S.C.

               §1981 (“Section 1981”) as well as for violations of the Family and Medical

               Leave Act, 29 USC §§2601 et seq. (“FMLA”)

           .

                                                 Page 1
   Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 2 of 12




B. JURISDICTION, ADMINISTRATIVE PRE-REQUISITES, AND VENUE

  3.   The federal jurisdiction of this Court is invoked pursuant to 28 U.S.C. §

       1331.


  4.   Plaintiff submits to the jurisdiction of this Court by filing suit which suit

       is filed within 90 days of her receipt of the notice of right-to-sue from the

       Equal Employment Opportunity Commission (“EEOC”).


  5.   All of the acts and omissions complained of herein occurred in the

       Northern District of Georgia and more specifically in that area of and

       around Troup County Georgia that is encompassed by the Newnan

       Division.


  6.   Accordingly, venue is proper in this Court.


                                 C. PARTIES


  7.   Plaintiff is a female African-American former employee of Defendant

       who was employed from September 2009 until November 2018.


  8.   Defendant CVS Pharmacy, Inc. (“CVS”), is a foreign corporation based at

       One CVS Drive, Woonsocket, Rhode Island and is registered to do

       business in Georgia.
                                     Page 2
Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 3 of 12


9.    Defendant CVS may be served at its Registered Agent, CT Corporation

      289 S Culver St, Lawrenceville, Georgia, 30046-4805.


10. CVS LaGrange 4540, LLC (Store 4540”) is a foreign limited liability

      company doing business in Georgia at located at 1802 Roanoke Road

      LaGrange, Georgia 30240, and is the CVS store at which Plaintiff actually

      worked initially.


11. Defendant Store 4540 may be served at its Registered Agent, Corporation

      Company, 112 North Main Street, Cumming, Georgia, 30040.


12. Accordingly, the Court has personal jurisdiction over the parties.


                    D. FACTUAL ALLEGATIONS


13. Plaintiff began employment with Defendant CVS in December 2009 at

      Store 4540.


15. In 2013, Plaintiff gained a full time position as Lead Pharmacy


      Technician at Store 4540.


16.   On or about May 27, 2016, Plaintiff began a leave of absence because

      of her pregnancy.


17.   Plaintiff applied for and received leave for her pregnancy by CVS.

                                  Page 3
Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 4 of 12


18.    In the twelve months prior to her leave, Plaintiff worked for over 1,250

      hours and had not taken any leave time.


19.    She returned from pregnancy leave on August 8, 2016 (ten weeks and

      three days later).


20.    Plaintiff was informed that Casey Lee, an uncertified White Pharmacy

      Technician, was assigned to fill in for Plaintiff .


21.    On July 31, 2016 Plaintiff informed Paula Monk, a White supervisor of

      Plaintiff and the Pharmacist in Charge that she would return from

      pregnancy leave on August 8, 2016.


22. Plaintiff visited another CVS location for prescriptions during her


      pregnancy and was casually informed by a Pharmacy Tech that they had


      been told, in the course of their duties, that Plaintiff would not be


      returning to work.


23. When Plaintiff attempted to return on August 8, 2016, the Store

      Manager Cindy Karpik, who is White, and Paula Monk did not allow

      Plaintiff to return to her position and would not reactivate Plaintiff ’s

      employee status. Instead Plaintiff was given assignments by Ms. Monk.

      Plaintiff was not returned to the payroll system. After Plaintiff failed to
                                    Page 4
      Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 5 of 12


          receive any wages on August 19, 2016. She complained to the Store

          Manager Ms. Karpik, who had just had a White baby.


24. In response, Ms. Karpik ignored Plaintiff and walked away with Andy

      Dennis, the White male Store Manager of Store No. 10358 (and father of the

      infant son identified above who they cared for in the back storage area of

      Store 4540.


25. Upon complaining that she should be allowed to return and that CVS’s

      failure to do so was race and sex discrimination, Plaintiff was then

      transferred to Store 4579 which was 57 miles away and caused a commute of

      nearly an hour and a half each way.


26. This unwanted reassignment was unreasonably difficult and caused

      Plaintiff’s constructive termination (through resignation) on November 28,

      2016.


27. Plaintiff then filed her first Charge of Discrimination with the EEOC in

      February 2017.


28.     A few months thereafter, seeing the exposure to liability, Plaintiff was

        re-hired and assigned to another store (Store 3082) on July 18, 2017 and

        hoped to be allowed to do her job without further retaliation or

        discrimination. The offer of reemployment and assignment to a closer
                                       Page 5
   Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 6 of 12


     store was made in an effort to cut off mounting damages for the initial

     unlawful acts engaged in by Defendants.


29. This was not the case. Referring to her complaint of race and sex

   discrimination, Mr. Tim Ridling, who was the White Store Manager at the

   new location told employees of the Pharmacy Department that Plaintiff was a

   trouble maker and he advised the gathered employees in the weeks before

   Plaintiff’s arrival, that they should call the Ethics Hotline and complain about

   Plaintiff.


30. On or about August 2017 and thereafter, Ms. Monk continued to make racist,

   derogatory, negative and false statements about Plaintiff .


31. For example, on or about September 10, 2017, Ms. Monk approached

   Natasha Brown [a current coworker of Barbara Plaintiff who was visiting the

   store Plaintiff had worked at] and asked how things were going “now that

   Barbara [Plaintiff ] is at your store?”


32. Referring to Plaintiff’s complaints of race and sex discrimination, Ms. Monk

   warned Ms. Brown that Plaintiff was a “troublemaker” and that she [Ms.

   Monk] got rid of Plaintiff because of her “bad attitude.” Ms. Monk advised

   Ms. Brown that they should “watch her [Plaintiff ]” because Plaintiff was a

   “bad influence.”

                                      Page 6
      Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 7 of 12


33.        Neither Mr. Ridling nor Ms. Smith communicated directly with Plaintiff

      after her arrival in July 2017.


34. Between July 2017 and November 2018, Plaintiff was not allowed to work

      more than 30 hours per week with rare exception. All other pharmacy

      employees could regularly work up to 38 hours.


35. The working conditions included dismissive treatment and non-inclusion in

      employee activities throughout this period.


36.        As an example, in December 2017 on a particularly cold day, Plaintiff

      arrived to work on time wearing a winter jacket. The Pharmacist, Kathy Smith

      who is White, screamed at her to take off her jacket immediately.


37. White employees regularly wear jackets on cold days without repercussion

      while Plaintiff had just arrived for work and was in the store for mere seconds

      when screamed at.


38. Ms. Smith also refused to call Plaintiff by her name, referring instead to

      “somebody” as in “somebody needs to fill this” even though Plaintiff is the

      only person she could be referring to.


39. In early 2018, Plaintiff was assigned to take out the garbage as part of her

      duties. No other Lead Pharmacy Technician was required to perform this task.


                                        Page 7
   Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 8 of 12


40. On the day Plaintiff returned from a medical leave, four weeks after Plaintiff

   requested her Right-to-Sue notice from the EEOC in order to proceed with

   filing suit on the discrimination claims, Ms. Smith approached Plaintiff and

   started shouting at Plaintiff .


41. Ms. Smith screamed that Plaintiff , “keeps trying to start things up again” and

   that Plaintiff ’ caused “problems” and stirred things up. Smith waved her arm

   at Plaintiff in a threatening gesture and told Plaintiff to “go home” because

   “you are just creating problems.”


42. Smith then stated to an internal CVS investigator that Plaintiff ’ assaulted

   her. That same CVS investigator Kayla Carson viewed the video tape of the

   incident and told Plaintiff that she had viewed it and agreed that there was no

   movement of any kind by Plaintiff and that Smith had lied.


43. Soon after, Tim Riding, the Store Manager stated to Plaintiff ’s coworkers,

   while laughing, that “we got rid of one troublemaker, we don’t need no

   more.”


44. Plaintiff was told she was terminated on November 14, 2018.


45. The sole reason for her termination was that CVS felt Plaintiff’s statements

   and filings alleging race and sex discrimination and retaliation were

   troublemaking.
                                       Page 8
   Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 9 of 12


           COUNT I: RACE DISCRIMINATION UNDER TITLE VII


46. Plaintiff restates and re-alleges as if fully set forth herein paragraphs 1

   through 44 above.


47. Defendants conduct constitutes discrimination in the terms and conditions of

   employment on the basis of race in violation of Title VII.


            COUNT II: SEX DISCRIMINATION UNDER TITLE VII


48. Plaintiff restates and re-alleges as if fully set forth herein paragraphs 1

   through above.


49. Defendants’ conduct in refusing to allow Plaintiff’s return after leave, offer

   a far more difficult assignment, and sabotage the eventual reassignment as

   well as Plaintiff’s treatment in other terms and conditions of employment and

   application of leave policy constitute a violation of the Pregnancy

   Discrimination Amendment to Title VII and constitutes Sex discrimination in

   violation of Title VII.


50. Defendants’ conduct also constitutes affording differing treatment to female

   employees returning from a pregnancy leave as opposed to male employees

   returning from other leaves.




                                      Page 9
  Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 10 of 12


       COUNT III: RACE DISCRIMINATION UNDER SECTION 1981


51. Plaintiff restates and re-alleges as if fully set forth herein paragraphs 1

   through 44 above.


52. Defendants’ conduct constitutes discrimination in the terms and conditions of

   employment on the basis of race in violation of Section 1981.


            COUNT IV: RETALIATION UNDER TITLE VII


53. Plaintiff restates and re-alleges as if fully set forth herein paragraphs 1

   through 44 above as if fully restated here.


54. Defendants’ conduct described above constitutes retaliation under the

   opposition and the participation clause of Title VII’s anti-retaliation

   provisions.


             COUNT V: RETALIATION UNDER SECTION 1981


55. Plaintiff restates and re-alleges as if fully set forth herein paragraphs 1

     through 44, above.


56. Defendants’ conduct described above constitutes retaliation in violation

      of Section 1981.




                                      Page 10
  Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 11 of 12


     COUNT VI: VIOLATION OF FAMILY MEDICAL LEAVE ACT



57. Plaintiff restated and re-alleges as if fully set forth herein, paragraphs 1

   through 56, above.

58. Plaintiff was entitled to 12 weeks of unpaid leave and in fact asked for and

   received leave authorization.

59. Defendant willfully and knowingly refused to allow Plaintiff to return to her

   position despite never notifying her or designating her of any key employee

   status.

60. Plaintiff was not a key employee and should have been returned to her

   position at Store 4540 upon the expiration of her leave.

61. The conduct described above constitutes a violation of the FMLA.




                                     Page 11
    Case 3:18-cv-00151-TCB-RGV Document 1 Filed 12/28/18 Page 12 of 12




                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays:

A. That the Court enter judgment against Defendants for compensatory damages;

B. That the Court enter judgment against Defendant Conifer for punitive

   damages;

C. That the Court enter judgment against Defendants for Plaintiff’s expenses of

   litigation incurred in this action, including reasonable attorney’s fees under

   lodestar calculation;

D. That the Court reinstate Plaintiff.

E. That the Court grant Plaintiff a trial by jury; and

F. That the Court award Plaintiff such other relief as it deems just and

equitable.

This 27th day of December 2018

                                            __s/JohnDWales____________________
                                            John D. Wales, Esq.
                                            Georgia Bar No. 730785
                                            Law Office of John D. Wales, P.C.
                                            600 Village Trace, N.E. Suite 175
                                            Marietta, Georgia 30067
                                            Tel. (770) 850-2545
                                            Fax (770) 850-2548
                                            johndwales@aol.com
                                            Attorney for Plaintiff


                                         Page 12
